DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/12/2022 has been entered.

Preliminary Remarks
This is a reply to the amendments filed on 09/12/2022, in which, claims 1, 5-7, 13, and 15 have been amended; and claim 17 has been newly added. Claims 1-17 remain pending in the present application with claims 1 and 7 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Regarding the 35 U.S.C. §112(f) invocation of claims 1, 2, and 3, Applicants have amended claim 1 to clarify the subject matter, rendering the invocation moot. Therefore, the outstanding 35 U.S.C. §112(f) invocation of claims 1, 2, and 3 is withdrawn.
Applicant's arguments filed on 09/12/2022 with respect to amended claims 1 and 7 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kansara (US 20160342844 A1, hereinafter referred to as “Kansara”) in view of Hodge (US 20090133093 A1, hereinafter referred to as “Hodge”).
Regarding claim 1, Kansara discloses an automated process executed by a playback device comprising a processor and a non-transitory data storage having computer-executable instructions stored thereon (see Kansara, paragraph [0195]: “Computer system 600 also includes a main memory 606, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 602 for storing information and instructions to be executed by processor 604 … stored in non-transitory storage media accessible to processor 604, render computer system 600 into a special-purpose machine that is customized to perform the operations specified in the instructions”), the process comprising: 
initially rendering, by the playback device, a first program of a program series for playback to a viewer (see Kansara, paragraph [0108]: “client video player computer 260 may be a tablet with an application, which when executed, allows a user to select an episode of a series to watch”); 
receiving, by the playback device, digital skip data relating to a second program of the same program series as the first program, wherein the digital skip data indicates at least one portion of the second program that is a duplicate of a viewed portion of the first program (see Kansara, paragraph [0076]: “The video processing computer may compare the one or more model frame fingerprints with the one or more test frame fingerprints. In response to determining that the one or more model frame fingerprints are close to, and/or “match”, the one or more test frame fingerprints, the video processing computer may determine that the one or more frames in the second episode that correspond with the one or more test frame fingerprints are at least part of the segment in the second episode that is common with the segment in the first episode, which in this example is the opening credits segment”); and
during subsequent rendering of the second program of the program series to the viewer, the playback device automatically skipping the at least one portion of the second program that is a duplicate of the viewed portion of the first program (see Kansara, paragraph [0077]: “In response to receiving a request for the second episode from a client computer, a server computer may send data to the client computer indicating that the client computer may skip and/or need not download the one or more frames that are in the common segment, which in this example is the opening credits segment, in the second episode”).
Regarding claim 1, Kansara discloses all the claimed limitations with the exception of wherein the digital skip data comprises an offset time and an anchor point in the timed text of second program of the program series that, when combined, indicate a start point of at least one portion of the second program, wherein the anchor point is defined by a portion of the dialog occurring at a specified time within the timed text of the second program.
Hodge from the same or similar fields of endeavor discloses wherein the digital skip data comprises an offset time and an anchor point in the timed text of second program of the program series that, when combined (see Hodge, paragraph [0052]: “multiple anchor frames, each having different starting and ending offset times, may be utilized within one segment for redundancy”), indicate a start point of at least one portion of the second program (see Hodge, paragraph [0053]: “the parsing process identifies portions of the video stream that are to be skipped during presentation”; and paragraph [0062]: “By locating the anchor frame, the beginning bookmark may be created based on the anchor frame and the beginning offset”), wherein the anchor point is defined by a portion of the dialog occurring at a specified time within the timed text of the second program (see Hodge, paragraph [0061]: “the anchor frame may be a show frame within the segment, or may be a skip frame within the segment”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hodge with the teachings as in Kansara. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Hodge to utilize anchor frames which have starting and ending offset time within one segment for redundancy; to identify portions of video stream that are to be skipped during presentation; to create beginning bookmark based on the anchor frame and the beginning time offset by location the anchor frame and to use anchor frame as a skip frame within a segment thus comprising an offset time and an anchor point in the timed text of video stream to indicate a start point of at least one portion of a program wherein the anchor point is defined by a portion of the dialog occurring at a specified time within the timed text of the program in order to identify offset reference to an audio or visual cue in the content itself so that the player device can determine where the program segment begins and ends.
Regarding claim 2, the combination teachings of Kansara and Hodge as discussed above also disclose the automated process of claim 1 wherein the digital skip data is received by the playback device via a digital network from a content management service (see Kansara, paragraph [0079]: “digital video distribution system 200 includes video processing computer 210, content delivery network 220 that includes video data store 230 and video server computer 240, metadata store 255, video catalog server computer 250, and client video player computer 260, distributed across a plurality of interconnected networks”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Kansara and Hodge as discussed above also disclose the automated process of claim 1 wherein the specified time within the timed text of the second program is defined by an MPEG presentation time stamp (PTS) (see Hodge, paragraph [0088]: “The process further includes determining the PTS of the selected anchor frame (operation 1010)”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 7 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Kansara and Hodge as discussed above also disclose a playback device comprising a processor (see Kansara, paragraph [0194]: “processor 604”) and a non-transitory data storage having computer-executable instructions stored thereon (see Kansara, paragraph [0079]: “instructions may be read into main memory 606 from another storage medium, such as storage device 610”).
Claim 8 is rejected for the same reasons as discussed in claim 2 above.
Regarding claim 13, the combination teachings of Kansara and Hodge as discussed above also disclose the playback device of claim 7 wherein the automatically skipping comprises the playback device: 
locating the portion of the dialog occurring within the timed text of the second program (see Hodge, paragraph [0062]: “By locating the anchor frame, the beginning bookmark may be created based on the anchor frame and the beginning offset. Likewise, the ending bookmark may be created based on the anchor frame and the ending offset. The video frames between a beginning bookmark and an ending bookmark may define the portions of the video stream”); and 
processing the offset time from an MPEG presentation time stamp (PTS) associated with the portion of the dialog occurring within the timed text (see Hodge, paragraph [0085]: “The PTS of the video frame that starts/ends the segment”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 14, the combination teachings of Kansara and Hodge as discussed above also disclose the playback device of claim 13 wherein the automatically skipping further comprises skipping the portion of the second program starting at a time that is offset from the PTS associated with the portion of the dialog occurring within the timed text (see Hodge, paragraph [0093]: “The metadata generation apparatus 1102 is further configured to identify strings in the text data associated with the video stream that identify boundaries of the portions of the video stream, and/or portions of the video stream that are to be skipped and/or presented during playback of the video stream on the DVR”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 15 is rejected for the same reasons as discussed in claim 13 above.
Claim 16 is rejected for the same reasons as discussed in claim 14 above.
Claim 17 is rejected for the same reasons as discussed in claim 6 above.
Claims 3-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kansara and Hodge as applied to claim 1, and further in view of Matthews et al. (US 10123062 B1, hereinafter referred to as “Matthews”).
Regarding claim 3, the combination teachings of Kansara and Hodge as discussed above disclose all the claimed limitations with the exceptions of the automated process of claim 1 further comprising the playback device verifying that the viewer has actually viewed the viewed portion of the first program.
Matthews from the same or similar fields of endeavor discloses the automated process of claim 1 further comprising the playback device verifying that the viewer has actually viewed the viewed portion of the first program (see Matthews column 15, lines 36-44: “The media guidance application may store a second time corresponding to a last fingerprint in the second subset, where the second time represents an end time for the first unique media asset to exclude from presenting in the second media content. For example, the media guidance application may iterate through each fingerprint in the second subset to determine a time stamp of the last fingerprint and set that time stamp as the end time of the excluded unique media asset”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Matthews with the teachings as in Kansara and Hodge. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Matthews to generate fingerprint as a reference point to represent a start time and end time for a unique media asset which is already viewed when playback the first media and the unique media asset will be exclude from the second media content thus identifying anchor point in the content of the second program according to the reference defined in the first program so that the identified portion of media content can be skipped during playback according to anchor points or other references in the programming itself.
Regarding claim 4, the combination teachings of Kansara, Hodge, and Matthews as discussed above also disclose the automated process of claim 3 wherein the at least one portion of the second program is not skipped if the viewer has not actually viewed the viewed portion of the first program (see Matthews column 7, lines 13-23: “the media guidance application may present the second compilation without the excluded unique media asset by performing the following actions. The media guidance application may generate for display the second media content without a segment corresponding to the start time and the end time representing the first unique media asset. For example, the media guidance application may skip the previously viewed unique media assets. In some embodiments, the media guidance application may modify the second compilation to remove the previously viewed unique media assets”).
The motivation for combining the references has been discussed in claim 3 above.
Regarding claim 5, the combination teachings of Kansara, Hodge, and Matthews as discussed above also disclose the automated process of claim 1 wherein the automatic skipping only occurs if the second program is viewed within about one hour of the first program (see Matthews column 7, lines 13-23: “the media guidance application may present the second compilation without the excluded unique media asset by performing the following actions. The media guidance application may generate for display the second media content without a segment corresponding to the start time and the end time representing the first unique media asset. For example, the media guidance application may skip the previously viewed unique media assets. In some embodiments, the media guidance application may modify the second compilation to remove the previously viewed unique media assets”).
The motivation for combining the references has been discussed in claim 3 above.
Claim 9 is rejected for the same reasons as discussed in claim 3 above.
Claim 10 is rejected for the same reasons as discussed in claim 4 above.
Claim 11 is rejected for the same reasons as discussed in claim 5 above.
Regarding claim 12, the combination teachings of Kansara, Hodge, and Matthews as discussed above also disclose the playback device of claim 11 wherein the predetermined time is about one hour (see Matthews column 10, lines 5-8: “the media guidance application may traverse the media content and generate a fingerprint at a specific time interval (e.g., every frame, every ten frames, every second, every ten seconds, twenty seconds, one minute, five minutes, or another suitable interval)”).
The motivation for combining the references has been discussed in claim 3 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484